Citation Nr: 1029886	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  05-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In March 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

This case was previously before the Board in October 2009, at 
which time entitlement to service connection for post traumatic 
stress disorder (PTSD) was denied.  That decision was appealed to 
the United States Court of Appeals for Veterans Claims (CAVC).  
The record contains a Joint Motion for Remand, dated in 
March 2010, wherein the Veteran's attorney and the VA General 
Counsel agreed to vacate the October 2009 decision and remand the 
Veteran's claim.  In April 2010, a CAVC order was issued, 
remanding the Veteran's claim for additional consideration of the 
claim. 

The basis for the joint motion was the Court's recent decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), issued well after the 
RO's adjudication of this case.


FINDINGS OF FACT

1.  The Veteran was not engaged in combat with the enemy during 
his active military service.

2.  The Veteran has not provided stressors that are capable of 
verification by the U.S. Army and Joint Services Records Research 
Center (JSRRC) or any other source or that involve his fear of 
hostile military or terrorist activity during service; nor has 
the Veteran otherwise provided credible supporting evidence that 
the claimed in-service stressors actually occurred.

3.  The competent and probative evidence of record preponderates 
against a finding that the Veteran meets the DSM-IV criteria for 
a diagnosis of PTSD.  

4.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has an acquired 
psychiatric disorder that is related to his active military 
service.  

CONCLUSION OF LAW

An acquired psychiatric disorder, to include post traumatic 
stress disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a preexisting injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the 
evidence and contentions of record in a particular case, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 
(Fed. Cir. 2007).  

In January 2004, the Veteran filed a formal claim seeking service 
connection for PTSD.  While the Veteran specifically claimed 
service connection for PTSD, the Board notes that his claim, 
based on recent Court determinations, is not limited adjudication 
for PTSD alone, as the record contains evidence of other mental 
illnesses which may or may not be related to service.  See 
Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
issue before the Board is service connection for an acquired 
psychiatric disorder, to include PTSD and all other psychiatric 
diagnoses included in the record.  

In addition to the general legal criteria for service connection 
mentioned above, claims for PTSD are evaluated under special 
guidelines and regulations.  Therefore, the PTSD claim will be 
discussed separately from the other psychiatric diagnoses of 
record.  

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on specified in-service 
stressors:  (1) If the evidence establishes a diagnosis of post-
traumatic stress disorder during service and the claimed stressor 
is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone my establish the occurrence of the claimed 
in-service stressor; (2) if the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1), (2) (2009).  

If the claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the 
Veteran engaged in combat, and his stressors are consistent with 
combat, his lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If, however, the 
Veteran was not engaged in combat, he must introduce 
corroborative evidence of the claimed in-service stressors.  
Under such circumstances, the Veteran's lay testimony regarding 
the stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 395.  

This Veteran's PTSD claim is based, in part, on in-service 
personal assault.  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor. In such situations it is not 
unusual for there to be an absence of service records documenting 
the events the veteran has alleged.  Therefore, evidence from 
sources other than the veteran's service records may corroborate 
an account of a stressor incident.  See, e.g., Patton v. West, 12 
Vet. App. 272, 277 (1999).

"[W]here it is determined, that recognized military citations or 
other supportive evidence, that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the Veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual incurrence and 
no further development for corroborative evidence will be 
required, provided that the Veteran's testimony is found to be 
satisfactory, e.g., credible, and consistent with the 
circumstances, conditions, or hardships  of [combat] service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  

The regulations related to claims for PTSD were recently amended.  
They now state

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010).  

The Veteran has asserted that he currently has PTSD due to his 
exposure to several stressful events in service.  He has provided 
testimony and submitted statements containing information 
regarding the incidents he allegedly participated in or witnessed 
in service.  

At the March 2007 Travel Board hearing, the Veteran testified 
that, in 1969, he took liberal leave in Tijuana, Mexico, where he 
met a woman at a local bar.  He testified that he went home with 
the woman, somehow lost consciousness, and, when he woke up, was 
on the bed being raped by three to four Mexican men who were 
holding a knife to his throat.  He testified that they let him go 
and that he subsequently went on with his life.  

The Veteran also testified that he participated in recovering 
dead bodies while aboard the U.S.S. Tripoli while stationed in 
the Indian Ocean during the India-Pakistan War in December 1971.  
He stated that there were a number of CH-47 Chinooks belonging to 
his battalion that crashed into the sea and that he helped to 
carry the recovered bodies through the ship.  

Finally, the Veteran testified that he witnessed a brutal 
stabbing assault on a fellow Marine during service.  He testified 
that, while he did not know the person being assaulted, he felt 
guilty because he did not do more to help that person.  

As noted, if the reported stressor is not related to combat, or 
if there is a determination that the Veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  See 
Doran, supra.  

The evidence shows the Veteran served onboard the U.S.S. Tripoli 
in contiguous waters of the Republic of Vietnam, during which 
time he was tasked with providing sub-watch around the 5th Fleet.  

The evidence, including the medals and commendations awarded to 
the Veteran, does not demonstrate that he was engaged in combat 
with the enemy, and the reported stressors are not related to 
combat service.  Therefore, the Veteran's testimony, alone, is 
insufficient proof of the claimed in-service stressors and the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressors.  See 
38 C.F.R. § 3.304(f); West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1991); Zarycki v. Brown, supra.  

The Board also notes the Veteran's reported stressors do not 
involve his fear of hostile military or terrorist activity.  As 
such, the recently amended regulation regarding PTSD claims 
mentioned above is found to be inapplicable to the Veteran's 
case.  

As to the Veteran's reported stressors, the Board must find, at 
the outset, that the Veteran's stressor statements have never 
been consistent over time and he has not provided specific 
information regarding any of his claimed stressors with which 
they could be verified by VA.  Specifically, review of the record 
reveals that the Veteran has not submitted or identified any 
credible evidence that corroborates, substantiates or verifies 
that he was a victim of sexual assault or that he witnessed an 
assault in service.  Therefore, the Board finds that the 
stressors involving being sexually assaulted and witnessing the 
assault of a fellow Marine are not verifiable, as the only 
evidence of these events included in the record are the Veteran's 
statements.  

As to the stressor involving the Veteran's alleged participation 
in recovering dead bodies, the Veteran's service personnel 
records (SPRs) verify that he embarked the USS Tripoli on 
October 19, 1971, and disembarked in Okinawa on January 18, 1972.  
The RO obtained the ship's deck log from December 16 through 
December 31, 1971, and the records indicate two incidents of 
helicopters lost at sea.  One helicopter was lost on December 20, 
1971, and was noted to have had four crew members onboard, none 
of whom were recovered.  A second helicopter was lost on 
December 27, 1971, and was noted to have had three crew members 
onboard.  The records reflect that one individual's body was 
recovered but there is no further indication that the Veteran was 
personally involved in the recovery.  

After evaluating this evidence, the Board finds that the reported 
stressor involving recovering dead bodies does not appear to be 
the same event cited within the records obtained by the RO.  
Indeed, the Veteran has reported that he participated in 
recovering dead bodies, specifically body parts, after several 
helicopters crashed in December 1971.  However, the deck logs 
reflect that only two helicopters crashed during that time and 
only one individual's body was recovered, which is inconsistent 
with the events described by the Veteran.  The Veteran has not 
submitted any additional, credible evidence which corroborates, 
substantiates or verifies that he participated in handling dead 
bodies or parts during service, and thus, this stressor, as 
reported by the Veteran, is not verified.  

In making this determination, the Board finds probative that, 
while the Veteran has reported this incident as a stressful event 
in service, he initially testified at the March 2007 Travel Board 
hearing that he did not feel stressed from handling the bodies.  
He later clarified that the stressful part was thinking that it 
could be him and knowing several of the guys; however, the 
credibility of the Veteran's assertion regarding the stressful 
nature of allegedly handling body parts in service is in 
question, given his inconsistent report thereof.  

Nevertheless, the Board finds the Veteran has not provided any 
stressors that can be verified by the service department or 
provided any credible supporting evidence showing that his 
claimed stressors actually occurred.  

Beyond the above, even if the Board assumed a stressor or 
stressors occurred in service, the Board finds that the most 
probative medical evidence of record leads to the conclusion that 
the Veteran does not have PTSD.  

In June 2009, the Veteran was afforded a VA psychiatric 
examination based upon the unverified incident aboard the U.S.S. 
Tripoli.  The examiner noted that the Veteran only cited one 
stressor, reporting that he "saw things [he] shouldn't have seen 
on ship," yet he would not elaborate.  The Veteran did not 
report seeing any body parts or corpses; nor did he report re-
experiencing, arousal, or avoidant symptoms, which the June 2009 
VA examiner opined would be expected in someone suffering from 
PTSD.  The Veteran did cite sexual assault, yet the examiner 
noted that "this incident may have taken place but it is not the 
primary issue in [the Veteran's] mental health difficulties."  

The examiner diagnosed depression, not otherwise specified, by 
history; alcohol abuse by history; and schizotypal personality 
disorder as a primary diagnosis.  The examiner opined that PTSD 
is not present, noting that the stressor of military sexual 
trauma may be sufficient to produce PTSD but did not in this 
case.  The examiner also noted that the sexual trauma is not a 
verified stressor for the Veteran.  In sum, the examiner opined 
that there were no PTSD symptoms present and that the Veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  

The Board finds that the June 2009 VA examination is the most 
competent, credible, and probative evidence regarding whether the 
Veteran has a current diagnosis of PTSD.  While an April 2001 VA 
outpatient treatment record reflects that the Veteran was given a 
rule-out diagnosis of PTSD pending the disclosure of traumatic 
stressors, the examining physician noted that the available 
evidence did not fully support a diagnosis of PTSD.  Likewise, as 
noted, the June 2009 VA examiner determined that the Veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  Review of 
the record reveals that the June 2009 VA examiner based his 
opinion on review of the claims file, evaluation of the Veteran, 
and consideration of the stressors reported by the Veteran at 
that examination, as well as those stressors otherwise reflected 
in the record.  It does not appear that the June 2009 VA examiner 
was unaware of any facts relevant in this case in rendering his 
opinion, and the VA examiner provided specific reasons why the 
Veteran did not meet the criteria for a diagnosis of PTSD.  
Therefore, the Board finds that the most probative evidence of 
record provides particularly negative evidence against the PTSD 
claim.

Simply stated, the Board finds that, when taking into 
consideration all medical evidence of record, including treatment 
records, that while there are indications of PTSD, the most 
probative evidence of record supports a finding that the Veteran 
does not have PTSD at this time, or at any other time. 
  
Therefore the Board finds the preponderance of the evidence is 
against the grant of service connection for PTSD, as the Veteran 
has not provided stressors which are corroborated by credible, 
independent evidence and the most probative evidence of record 
reflects that the Veteran does not have PTSD.  Because the 
evidence preponderates against the Veteran's claim, the benefit-
of-the-doubt doctrine is inapplicable.  See Gilbert v. Derwinski.  

Review of the record reveals the Veteran has been variously 
diagnosed with major depressive disorder and dysthymic disorder.  
Given Clemons, supra, the Board has considered whether these 
diagnoses are related to the Veteran's military service, 
including the stressful in-service incidents he has reported.  
However, after reviewing the evidence as a whole, the Board finds 
the preponderance of the evidence is against the grant of service 
connection for an acquired psychiatric disorder other than PTSD.  

The service treatment records (STRS) do not contain any 
complaints, treatment or findings for depression, anxiety, or any 
symptoms reasonably attributable to an acquired psychiatric 
disorder.  

The first time the Veteran is shown to seek treatment for mental 
health is in June 2000, at which time he reported that he sought 
treatment for problems he could not describe, reporting that he 
knew "things [were] not right."  He reported having many 
physical problems, which resulted in his not having the endurance 
he used to have.  He also reported that he was not doing well 
mentally, such that he was feeling like he was going to go crazy 
or lose it.  The Veteran reported that these feelings just came 
upon him and he reported that alcohol may have contributed to his 
problem.

Notably, the Veteran denied that Vietnam had any effect on his 
mental or physical health, which the Board finds provides highly 
probative evidence against this claim.  

After evaluating the Veteran, the examining physician rendered a 
diagnosis of rule out depressive disorder, not otherwise 
specified; rule out alcohol abuse; rule out major thought 
disorder versus affective disorder; rule out organicity.  

In July 2000, the Veteran reported that he felt depressed, noting 
that he had no life, could not accomplish anything, and that he 
was worried about his health.  The Veteran reported that his 
depression had its onset several months prior to that appointment 
and that, prior to that time, he slept six to seven hours per 
night regularly.  After examining the Veteran, the examining 
psychologist rendered the following Axis I diagnoses: dysthymic 
disorder and a probable history of alcohol abuse.  The stressors 
listed on Axis IV, as psychosocial and environmental problems 
affecting the disorders listed on Axis I, included no income, 
unstable living situation, fear of homelessness, and a belief 
that he could not earn a living wage.  

The Board finds probative that neither the Veteran nor the 
examining psychologist mentioned or referred to the Veteran's 
military service as a problem affecting the psychiatric disorders 
diagnosed at that time.  

In April 2001, the Veteran underwent an additional psychological 
assessment.  Evaluation of the Veteran revealed that, in addition 
to his military experiences, he has experienced several stressful 
life events including an earthquake, performing emergency rescue, 
car accident, homelessness, and the witnessing or direct 
experience of multiple physical and sexual assaults.  The Veteran 
reported his military history and stated that he did not have any 
direct personal exposure to traumatic events.  Instead he 
reported that "extremely distressing events were happening all 
around him" and that his "friends were always dying."  He 
reported having indirect exposure to traumatic events by hearing 
about them and worrying that he might be directly exposed to such 
dangers.

Again, the Board finds that such statements from the Veteran in 
2001 provide highly probative factual evidence against his claim.  

Despite his report of being fearful of dangers in service, he 
rated his non-military stressors as continuing to be "much" to 
"very much" distressing, while he rated his military stressors 
to be "fairly distressing."  The examiner noted that the 
Veteran would not elaborate on his reference to having been 
sexually assaulted, responding with an insistent "no" upon the 
examiner's gentle inquiry.  After evaluating the Veteran the 
final diagnosis was generalized anxiety disorder, with major 
depression.  

In June 2001, the Veteran reported that his depression began in 
the two to three years prior (many years after service).  In 
August 2001, the Veteran reported that he was depressed because 
he was having difficulty renewing his driver's license.  In 
August 2002, the Veteran reported that he felt he had 
psychological problems, stating that he was anxious and tense due 
to his housing situation.  

In evaluating the ultimate merit of this claim, the Board notes 
that, while the Veteran has reported experiencing several 
stressful events in service, the preponderance of the evidence 
does not reflect that his current psychiatric disabilities are 
related to his military service.  Indeed, there is no indication 
or allegation that the Veteran suffered from symptoms of a 
psychiatric disorder during service or for many years thereafter.  
The Veteran has not asserted that he has suffered from symptoms 
of a psychiatric disorder since being separated from service.  
Instead, the preponderance of the evidence reflects that the 
Veteran has consistently reported that his depression and other 
mental health issues began shortly before he initially sought 
treatment for mental health issues in June 2000.  The Board finds 
probative that, when the Veteran sought treatment for his mental 
health issues, he reported that his problems were related to the 
current situations in his life, with no mention or reference to 
his military service.  In fact, the Veteran has reported on more 
than one occasion that his military service was not overwhelming 
and that his experiences in Vietnam did not have any effect on 
his mental health.  

As to the stressors reported by the Veteran, the Board notes that 
the post-service treatment evidence does not reflect that the 
Veteran has reported witnessing an assault at any point during 
treatment.  In addition, the June 2009 VA examination report 
reflects that the Veteran did not report seeing or handling body 
parts, and the Veteran testified, at the March 2007 Travel Board 
hearing, that he did not feel stressed from handling the bodies 
during service.  As to the alleged sexual assault, the June 2009 
VA examiner stated that the sexual trauma may have taken place 
but is not the Veteran's primary issue.  This evidence, as a 
whole, preponderates against the Veteran's claim of service 
connection for an acquired psychiatric disorder, as the evidence 
shows that the Veteran has not provided a consistent report of 
the in-service stressful events throughout the pendency of this 
claim and appeal and the evidence reflects that his current 
psychiatric disorders are not related to his reported in-service 
stressors.  

In evaluating this claim, the Board finds probative that no 
medical professional has evaluated the Veteran and determined 
that his current psychiatric disorders are related to his 
military service.  Instead, as noted, the preponderance of the 
evidence reflects that the Veteran's variously diagnosed 
psychiatric disorders are situational in nature and related to 
the various stressors in the Veteran's life that have occurred 
since service.  

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that his problem is the result of 
service, the evidence contains many inconsistencies that diminish 
the reliability of the Veteran's current recollections.  Based on 
the Veteran's conflicting statements, the Board finds that the 
Veteran is not credible to the extent that he reports the onset 
of his problem and why he has the disability at issue.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.)." 

The Board notes the Veteran has not been afforded a VA 
examination in conjunction with the claim involving acquired 
psychiatric disorders other than PTSD; however, there is no 
indication that the Veteran's current psychiatric disorders may 
be associated with his military service.  There is no credible 
lay evidence of continuity of symptomatology since service and 
there is no medical opinion of record that purports to establish 
that the Veteran's current psychiatric disorders are related to 
service.  Therefore, the Board finds a VA examination and/or 
opinion are not needed in this case.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The post-service medical records 
provides more than enough medical information to adjudicate the 
case at this time.   

In sum, the Board finds the preponderance of the evidence is 
against the grant of service connection for an acquired 
psychiatric disorder, as the evidence reflects that his current 
diagnoses are related to nonmilitary stressors and not his 
military service.  Because the evidence preponderates against the 
claim, the benefit-of-the-doubt doctrine is in applicable.  See 
Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the Veteran 
in June 2007 that fully addressed all required notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate his claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The June 2007 letter also 
informed the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the 
Board concludes that all required notice has been given to the 
Veteran.  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Throughout the pendency of the claim and 
appeal, the Veteran has been advised of his opportunities to 
submit additional evidence, including by way of an SOC issued in 
June 2005, which provided him with an additional 60 days to 
submit more evidence.  Review of the record reveals the Veteran 
has submitted evidence in support of his claim and he was also 
afforded an opportunity to set forth his contentions at the March 
2007 Travel Board hearing.  Thus, the Board finds the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to respond.  
The Board also notes that the AOJ also readjudicated the case by 
way of an SSOC issued in August 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim, as the RO has obtained 
the Veteran's service treatment and personnel records and VA 
outpatient treatment records dated from 2000 to 2005.  
Significantly, the Veteran has not submitted or identified any 
other pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
addition, the Veteran was afforded a VA examination in 
conjunction with his PTSD claim in June 2009, and the Board finds 
a remand is not required to obtain a VA examination and/or 
opinion regarding the claim involving an acquired psychiatric 
disorder other than PTSD, for reasons explained above.  The 
Veteran was also afforded an opportunity to set forth his 
contentions at the hearing before the undersigned.  

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


